United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                               ___________

                               No. 05-4280
                               ___________

Scotty Iverson Floyd,                 *
                                      *
             Appellant,               *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * District of Minnesota.
Marty C. Anderson, Warden; T. C.      *
Peterson, Warden; Dr. George Santini; * [UNPUBLISHED]
P.A. C. Reudy; P.A. Edmonds; P.A. Liz *
Evans; Asst. H.S.A. Val Encarnanze;   *
P.A. Bea Glavinovich; H.S.A.          *
Chapman; C.R.N.P. Muth; H.S.A.        *
Furtenz; H.S.A. Z. Gutierrez;         *
Does 1-20,                            *
                                      *
             Appellees.               *
                                 ___________

                          Submitted: February 1, 2007
                             Filed: February 22, 2007
                              ___________

Before WOLLMAN, MURPHY, and BYE, Circuit Judges.
                         ___________

PER CURIAM.
       Federal inmate Scotty Iverson Floyd appeals the district court’s1 adverse grant
of summary judgment in his action brought under Bivens v. Six Unknown Named
Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971). Having carefully reviewed
the record, we agree with the district court that Floyd failed to create any trialworthy
issues on his Eighth Amendment claims. See Alberson v. Norris, 458 F.3d 762, 765
(8th Cir. 2006) (summary judgment standard of review; disagreement with treatment
decisions does not rise to level of Eighth Amendment violation, and to show
deliberate indifference, plaintiff must show more than even gross negligence); Moody
v. St. Charles County, 23 F.3d 1410, 1412 (8th Cir. 1994) (party seeking to defeat
summary judgment motion must substantiate allegations with sufficient probative
evidence to permit finding in his favor based on more than speculation or conjecture).
We reject Floyd’s arguments about discovery, because he did not properly seek
postponement of the summary judgment ruling under Federal Rule of Civil Procedure
56(f). See Stanback v. Best Diversified Prods., Inc., 180 F.3d 903, 911 (8th Cir. 1999)
(discussing requirements under Rule 56(f)). Accordingly, we affirm. See 8th Cir. R.
47B.
                        ______________________________




      1
        The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota, adopting the report and recommendations of the Honorable
Raymond L. Erickson, United States Magistrate Judge for the District of Minnesota.


                                          -2-